DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,4,6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US Pub No. 20100084695).


 	With respect to claim 1, Park discloses a photoelectric converting unit (200,Fig.1D) configured to perform photoelectric conversion; and a PN junction region (150 and regions of 160 directly in contact with 150,Fig.1D) in contact with  including a P-type region (portions of 160 in direct contact with 150,Fig.1D)  and an N- type region on a side of a light incident surface of the photoelectric converting unit (150,Fig.1D).

 	With respect to claim 2, Park discloses on a vertical cross-section, the PN junction
region is formed at three sides (left, right, and top corners,Fig.1D)  including a side of the light incident surface among four sides enclosing the photoelectric converting unit (Fig.1D).

 	


 	With respect to claim 6, Park discloses wherein an active region adjacent to the photoelectric converting unit is a P-type region (Para 12, 100,Fig.1D), and concentration of P-type impurities in the P-type region of the PN junction region is higher than concentration of P-type impurities of the active region (Para 16-17).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,5,7-8,12,15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (Us Pub No. 20100084695).

 	With respect to claim 3, Park discloses a trench (140,Fig.1A) that penetrates through a semiconductor substrate (100,Fig.1A) in a depth direction (Fig.1A) , wherein the PN junction region is also provided on a side wall of the trench (Fig.1D).  However, Park does not explicitly disclose and is formed between the photoelectric converting units each formed at adjacent pixels. However, it would have been obvious to one of ordinary skill in the art at the time of 



 	With respect to claim 5, Park discloses wherein the photoelectric converting unit is an N-type region (Para 22), and concentration of N-type impurities in the N-type region of the PN junction region is a same level or higher than concentration of N-type impurities of the photoelectric converting unit. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Park such that N concentration of the side region is greater photo diode region in order to be able isolate the photodiode region, or to have the same level in order to increase the size of the photodiode region, to increase it’s capacity. Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

 	

 	With respect to claim 7, Park does not explicitly disclose wherein concentration of N-type impurities of the N-type region is between 1e^15 cm-3 and 1e17 cm-3. It would have been obvious to one of ordinary skill in the art at the time of invention to modify Park such that N-type region has a concentration cited in claim 7, in order to adjust resistivity of the PN junction with respect to the photodiode region. Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 


 	With respect to claim 8, Park does not explicitly disclose wherein concentration of P-type impurities of the P-type region is between 1e16 cm-3 and 1el7 cm-3.  However, Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 



 	With respect to claim 12, Park discloses wherein the P-type region and the N-type region are solid- phase diffused layers (Fig.1D, they are diffused within the substrate).


 	With respect to claim 15, the limitation “wherein the P-type region and the N-type region are regions formed by solid-phase diffusion being performed at a cavity formed using a silicon on nothing (SON) technology” "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

 	With respect to claim 16, Park discloses a photoelectric converting unit (200,Fig.1D) configured to perform photoelectric conversion, and a PN junction region (150, and portion of 160 in direct contact with 150,Fig.1D) including a P-type region (160, Fig.1D) and an N- type region (150,Fig.1D) on a side of a light incident surface of the photoelectric converting unit (Fig.1D). However, Park does not explicitly disclose electronic equipment on which a solid-state imaging device is mounted. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Park such that pixel unit would be installed on electronic package, in order to cool and protect the device from outside interference.


Allowable Subject Matter
Claims 9-11,13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895